DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claim 1-7, 18 and 20 are currently being examined.

Claim Rejections - 35 USC § 103
Claims 1-7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Texter (US 2011/0233458).
Regarding claims 1-5 and 7, Texter (Paragraph 28) teaches a dispersion of nanoparticles in a liquid medium that further includes a polymeric stabilizer. The liquid medium can be water (Paragraph 29). The nanoparticles can be nanowires or nanotubes with a diameter from 1 to 100 nm, have an aspect ratio of 10-100,000 and can be formed from silver or gold or a combination thereof (Paragraphs 31-32). The nanoparticles can be present at from 0.02 to 50 wt% of the dispersion. This range overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The stabilizer can be dispersed as nano-sized particles in the liquid medium and have a size from 10-100 nm (Paragraph 50). Texter teaches a range of repeating units of the polymer stabilizer (Paragraph 37). Based on the structure of the monomers used and this range of repeating units, the teachings of Texter would encompass molecular weights as claimed. The stabilizer polymer can include 2-ethylhexyl acrylate, methyl methacrylate, butyl acrylate and styrene comonomers (Paragraph 49) to form copolymers. The claims do not require the copolymers to consist only of the claimed monomers, only that the polymer is a copolymer of 2-ethylhexyl acrylate and methyl methacrylate or a butyl acrylate-styrene copolymer. Other monomers used would still be a part of these copolymers and are not precluded based on the open “comprising” claim language.
The weight ratio of the stabilizer to the nanoparticles present can be from 0.05 to 100 (Paragraph 64) and the balance of the composition would be the liquid medium. This would result in a weight faction of the dispersed stabilizer particles that fully encompasses that claimed. The composition can, but is not required to, include an additional binder (Paragraph 65).
Regarding claim 6, the composition can include an additional binder and the amount of binder(s) can be chosen to achieve a desired degree of porosity for the final film. Thus, the amount of additional binder added would be a matter of routine 
Regarding claim 18, the nanoparticles are not required to comprise carbon.
Regarding claim 20, given that the only required components of the composition other than water can be present at less than 3 wt% of the composition and water is liquid at that temperature, the teachings of Texter encompass concentrations as claimed.

Response to Arguments
Applicant's arguments filed April 20, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the stabilizer of Texter (US 2011/0233458) is ionic, while the polymers claimed are non-ionic. However, there is no claim limitation that the copolymers must be non-ionic. The stabilizer polymer of Texter can include 2-ethylhexyl acrylate, methyl methacrylate, butyl acrylate and styrene comonomers (Paragraph 49) to form copolymers. The claims do not require the copolymers to consist only of the claimed monomers, only that the polymer is a copolymer of 2-ethylhexyl acrylate and methyl methacrylate or a butyl acrylate-styrene copolymer. Other monomers used, including the ionic monomers, would still be a part of these copolymers and are not precluded based on the open “comprising” claim language.
Applicants argue that the claimed copolymers are less complex than those of Texter. However, again the claims do not preclude the more complex polymers of Texter. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 
Due to amendments to the claims, the rejections from the February 1, 2021 Office Action are withdrawn and replaced by those presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




May 7, 2021